Citation Nr: 1142805	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status-post right (major) scaphoid fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for status post right scaphoid fracture with degenerative joint disease, assigning a 10 percent evaluation from June 9, 2006.  The Veteran disagreed with the evaluation assigned and subsequently perfected an appeal.

The Veteran requested a videoconference hearing before a Veterans Law Judge on his January 2008 VA Form -9 (see also January 2008 correspondence provided by his representative).  Although a videoconference hearing was scheduled for early October 2011, the Veteran did not appear.  Neither the Veteran nor his representative has provided an explanation for the failure to appear.  In fact, the Veteran's representative submitted correspondence in late October, after the date of the scheduled hearing, and did not note the Veteran's failure to appear or provide an explanation.  As such, the Board concludes that the Veteran wishes to proceed without a personal hearing and considers his hearing request to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for status-post right scaphoid fracture with degenerative joint disease.

A review of the record reflects that the Veteran last underwent a formal VA ("QTC") examination of the right wrist in November 2006, which was afforded to him in conjunction with his original service connection claim for a right wrist disability.  In October 2011 correspondence, the Veteran's representative requested an additional VA examination as 5 years has lapsed since that examination, and essentially asserted that the Veteran's right wrist disability has since worsened.   

The Board notes that VA outpatient records dated in 2009 show complaints of right wrist pain for which physical therapy and steroid injections were prescribed.  Moreover, according to a December 2009 orthopedic surgery consultation note, the Veteran reported that his right wrist disability required that he reduce his activity due to pain, and the consulting physician then prescribed a dose pack of steroid tablets.  This suggests a worsening of right wrist disability, therefore VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of such disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board has no discretion and must remand the claim. 
  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service- connected right wrist disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is requested to: 

a). diagnose all residuals of the fracture of the right scaphoid;  

b).  provide range of motion findings for the right wrist and indicate whether the wrist exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the examiner must report the extent of the Veteran's pain-free motion; 

c).  note whether ankylosis, favorable or unfavorable, of the right wrist is shown, and;

d).  if any related neurological impairment is demonstrated, identify the affected nerve and report the nature and severity of the impairment. 

A complete rationale for all findings and conclusions should be set forth in a legible report. 

2.  Thereafter, readjudicate the Veteran's initial increased rating claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


